DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER' S AMENDMENT
Amend application’s abstract with the corrections below:



The invention mainly concerns a coiling procedure of a stator for a multiphase electrical rotating machine: [[-]] the said stator comprising grooves, each intended to take up an uneven number of conductors of a coil, [[-]] the said coil comprising two systems, each comprising one group of conductors (C1-C3, C1'-C3') respectively, [[-]] the said procedure comprises stages of installation of the conductors (C1-C3, C1'-C3') into the said grooves, repeated in order to form a coil comprising several turns (S1-S9) completed alternately according to a first direction of rotation (K1) and according to a second direction of rotation (K2) opposite the first direction of rotation, with the characteristic that at least two changes of direction of rotation (CH1-CH8) from one turn to the other are carried out in different angular zones.
[[



Reasons for Allowance
Claims 1-6, 8-10 & 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…repeating stages of installation of the conductors into the grooves, so as to form a coil comprising several turns completed tangentially alternating according to a first rotational direction and according to a second rotational direction opposite the first rotational direction…”

Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…two systems each comprising one group of conductors respectively, several turns completed tangentially alternating according to a first rotational direction...”

Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…repeating stages of installation of the conductors into the grooves, so as to form a coil comprising several turns completed tangentially alternating according to a first rotational direction and according to a second rotational direction opposite the first rotational direction, wherein at least two changes of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BRYAN R PEREZ/Examiner, Art Unit 2839